DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on October 17, 2019.  Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-15 of prior U.S. Patent No. 10, 448,971. This is a statutory double patenting rejection.
Claim 13 of U.S. Patent No. 10, 448,971 teaches “An interventional medical system comprising an introducer sheath and an apparatus for forming a passageway through tissue in a body of a patient; the introducer sheath comprising a longitudinally extending lumen extending from a proximal opening thereof to a distal opening thereof, the lumen being sized to receive passage of the apparatus therethrough and out the distal opening thereof; and the apparatus comprising: a relatively flexible elongate shaft extending over a length from a proximal end thereof to a distal end thereof, the shaft including a lumen extending from the proximal end to the distal end; a dilator mounted to the distal end of the shaft, the dilator including a proximal end, a distal end, a first portion, a second portion, and a longitudinally extending lumen, the first portion extending from the proximal end of the dilator to the second portion, the second portion extending from the first portion to the distal end of the dilator, the lumen of the dilator being in fluid communication with the lumen of the shaft and including a distal opening located at the distal end of the dilator, the first portion having an increasing taper from a first outer diameter, in proximity to the dilator proximal end, to a larger second outer diameter, in proximity to the second portion, the second portion having a decreasing taper from the first portion to the dilator distal end, and the second portion including an external non-cutting thread formed along the decreasing taper; and an elongate wire slideably engaged within the lumens of the shaft and dilator, the wire including a piercing distal tip; and further comprising a relatively compact implantable medical device, the medical device comprising a hermetically sealed housing, an electrode mounted to the housing, and a fixation member mounted to the housing in proximity to the electrode, and the lumen of the introducer sheath being sized to receive passage of the device therethrough and out the distal opening thereof”, which include the same limitations as claims 1-3 and 7 of the Instant Application.
Claim 14 of U.S. Patent No. 10, 448,971 teaches “The system of claim 13, wherein the elongate wire of the apparatus includes a flexible distal segment having a pre-formed J-shape and extending proximally from the piercing distal tip, the flexible distal segment being deformable to extend lengthwise within the lumens of the apparatus shaft and dilator”, which are the same limitations as included in claim 1, 7, and 8 of the Instant Application.
Claim 15 of U.S. Patent No. 10, 448,971 teaches “The system of claim 13, wherein the apparatus further comprises an insertion stop tethered to the proximal end of the apparatus shaft, the insertion stop being configured to be alternately fitted around and removed from a proximal portion of the elongate flexible wire of the apparatus so that, when the stop is fitted around the proximal portion, the stop prevents the wire from sliding distally within the lumens of the apparatus shaft and dilator, and, when the stop is removed, the wire is free to slide distally within the lumens of the apparatus shaft and dilator”, which are the same limitations as claim 9 of the Instant Application.
Claim 17 of U.S. Patent No. 10, 448,971 teaches “The system of claim 13, wherein the larger second outer diameter of the apparatus dilator is greater than two times a nominal diameter of the apparatus shaft.”, which are the same limitations as claim 6 of the Instant Application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 5, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 13 of U.S. Patent No. 10, 448,971. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10, 448,971 teaches all of the limitations of claims 1 and 3 of the instant application, with the limitation of “wherein the first portion has an increasing taper from a first outer diameter, in proximity to the dilator proximal end, to a larger second outer diameter in proximity to the second portion” may be broadly interpreted as meaning the same as “wherein the first portion of the apparatus dilator is configured to expand to, and contract from, the larger second outer diameter”, given the taper increases (expands) towards the second outer diameter in the distal direction and decreases (contracts) from the second diameter in the proximal direction.  Furthermore, claim 11 of U.S. Patent No. 10, 448,971 has the same limitations of claim 4 of the Instant Application, wherein it would be obvious to include said limitations into independent claim 13 of U.S. Patent No. 10, 448,971.  Lastly, claim 1 of U.S. Patent No. 10, 448,971 includes the limitation of “the lumen of the dilator has a nominal diameter that is smaller than a nominal diameter of the shaft lumen; and the lumen of the dilator includes a funnel-shaped entry, the dilator lumen extending from the entry thereof to the distal opening thereof”, which would also have been obvious to include into independent claim 13 of U.S. Patent No. 10, 448,971.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Cohen et al. (US 2016/0228713, hereinafter Bar-Cohen) in view of Stanfield et al. (WO 2016/018434, hereinafter Stanfield).
Concerning claim 1, the Bar-Cohen et al. prior art reference teaches an interventional medical system comprising: an introducer sheath (Figure 4B; 67) and an apparatus for forming a passageway through tissue in a body of a patient (Figure 4B; 66); the introducer sheath comprising a longitudinally extending lumen extending from a proximal opening thereof to a distal opening thereof (Figure 4B; 67), the lumen being sized to receive passage of the apparatus therethrough and out the distal opening thereof (Figure 4B; 66), the system further comprising a relatively compact implantable medical device (Figure 4C; 20), the medical device comprising a hermetically sealed housing and having an electrode mounted to the housing ([¶ 0011]), the lumen of the introducer sheath being sized to receive passage of the device therethrough and out the distal opening thereto (Figure 4C; 20); the apparatus comprising: an elongate shaft extending over a length from a proximal end thereof to a distal end thereof, the shaft including a lumen extending from the proximal end to the distal end (Figure 4B; elongated shaft of 66); a dilator mounted to the distal end of the shaft (Figure 4B; conical tip of 66), the dilator including a proximal end (Figure 4B; maximum diameter portion of conical tip of 66), a distal end (Figure 4B; distal most point of 66), a first portion (Figure 4B; proximal half of conical tip of 66), a second portion (Figure 4B; distal half of conical tip of 66), and a longitudinally extending lumen (Figure 4B; lumen wherein guidewire 64 is disposed), the first portion extending from the proximal end of the dilator to the second portion, the second portion extending from the first portion to the distal end of the dilator, the lumen of the dilator being in fluid communication with the lumen of the shaft and including a distal opening located at the distal end of the dilator (Figure 4B; opening from which guidwire 64 exits), the second portion having a decreasing taper from the first portion to the dilator distal end (Figure 4B; taper of conical tip), but it does not specifically teach the second portion including an external thread formed along the decreasing taper.
However, Stanfield reference teaches an apparatus for piercing and dilating cardiac tissue (Stanfield; Figure 1; 10), therein being in the same field of endeavor as that of the introducer and dilator of the Bar-Cohen reference, wherein the reference teaches an introducer sheath (Stanfield; Figure 1; 50) and an apparatus for forming a passageway through tissue in a body of a patient (Figure 1; 20), the apparatus comprising an elongate shaft extending over a length from a proximal end thereof to a distal end thereof (Figure 2; 30), the shaft including a lumen extending from the proximal end to the distal end (Figure 2; lumen associated with aperture 24); a dilator mounted to the distal end of the shaft (Figure 2; 26), the dilator including a proximal end (Figure 2; maximum diameter portion of conical tip of 26), a distal end (Figure 2; 22), a first portion (Figure 2; proximal half of conical tip of 26), a second portion (Figure 2; distal half of conical tip of 26), and a longitudinally extending lumen (Figure 2; lumen associated with aperture 24), the first portion extending from the proximal end of the dilator to the second portion, the second portion extending from the first portion to the distal end of the dilator, the lumen of the dilator being in fluid communication with the lumen of the shaft and including a distal opening located at the distal end of the dilator (Figure 2; 24), the second portion having a decreasing taper from the first portion to the dilator distal end (Figure 2; taper to 22), and the second portion including an external thread formed along the decreasing taper (Figure 2; 28).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the dilator of the Bar-Cohen reference include the decreasing taper of the Stanfield reference to facilitate simultaneous coring and dilation for defining an aperture in the cardiac tissue (Stanfield; [¶ 0038]).
Concerning claims 3 and 4, the combination of the Bar-Cohen and Stanfield references as discussed above teaches the system according to claim 1, wherein the Stanfield reference further teaches an embodiment of the dilator which includes the first portion having an increasing taper from a first outer diameter (Figure 5C; 29), in proximity to the dilator proximal end (Figure 5C; 31c), to a larger second outer diameter in proximity to the second portion (Figure 5C; 22c), therein having the first portion being configured to expand to, and contract from, the larger second outer diameter (given the taper increases towards the second outer diameter in the distal direction and decreases from the second diameter in the proximal direction), wherein it would be obvious to utilize this shape for the dilator of the Bar-Cohen and Stanfield combination to enable the dilator to have continuous helical threads without losing thread depth at the dilator-shaft junction (Stanfield; [¶ 0042]).
Concerning claim 5, the combination of the Bar-Cohen and Stanfield references as discussed above teaches the system according to claim 4, wherein the Bar-Cohen reference may be interpreted as comprising a spreading member configured to slide within the dilator first portion (Figure 4B; 66, guide wire may be interpreted as a spreading member given it may be used to spread tissue).
Concerning claim 6, the combination of the Bar-Cohen and Stanfield references as discussed above teaches the system according to claim 3, but does not specifically teach the second outer diameter of the dilator being greater than two times the nominal outer diameter of the shaft.
However, the specification is silent as to any criticality of the specific proportion between the second outer diameter of the dilator and a nominal outer diameter of the shaft.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second outer diameter of the dilator be greater than two times a nominal outer diameter of the shaft as a matter of obvious design choice given the device would work equally well regardless of the proportion of the second outer diameter of the dilator and a nominal outer diameter of the shaft and would produce an expected result of operating in the same manner.
Concerning claims 7 and 8, the combination of the Bar-Cohen and Stanfield references as discussed above teaches the system according to claim 1, wherein the Bar-Cohen reference further teaches the system comprising an elongate flexible wire slidably engageable within the lumens of the shaft and dilator, the wire including a piercing distal tip, wherein the wire comprises a distal segment having a pre-formed J-shape and extending proximally from the piercing distal tip, the distal segment being deformable to extend lengthwise within the lumens of the shaft and dilator (Figure 4B; 64).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Cohen et al. (US 2016/0228713, hereinafter Bar-Cohen) in view of Stanfield et al. (WO 2016/018434, hereinafter Stanfield) as applied to claims 1 and 3-8 above, and further in view of Hicken et al. (US 2004/0064143, hereinafter Hicken).
Concerning claim 2, the combination of the Bar-Cohen and Stanfield references as discussed above teaches the system according to claim 1, but does not specifically teach a non-cutting thread.
However, the Hicken reference teaches an apparatus for forming a passageway through tissue in a body of a patient (Figure 3; 5), the apparatus comprising: a shaft extending over a length from a proximal end thereof to a distal end thereof (Figure 3; 300, the shaft including a lumen extending from the proximal end to the distal end (Figure 3; 500); a dilator mounted to the distal end of the shaft (Figure 3; 305), the dilator including a proximal end, a distal end, a first portion, a second portion, and a longitudinally extending lumen, the first portion extending from the proximal end of the dilator to the second portion (Figure 3; 320, 200), the second portion extending from the first portion to the distal end of the dilator (Figure 3, 100), the lumen of the dilator being in fluid communication with the lumen of the shaft (Figure 3; 500) and including a distal opening located at the distal end of the dilator (Figure 3; 120), the first portion having an increasing taper from a first outer diameter in proximity to the dilator proximal end (Figure 3; 315), to a larger second outer diameter in proximity to the second portion (Figure 3; 320), the second portion being relatively rigid and having a decreasing taper from the first portion to the dilator distal end (Figure 3; 105), and the second portion including an external non-cutting thread formed along the decreasing taper (Figure 3; 140 | [¶ 0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the threads of the Bar-Cohen and Stanfield combination be non-cutting threads as in the Hicken reference to allow the threads to displace rather than cut tissue (Hicken; [¶ 0031]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Cohen et al. (US 2016/0228713, hereinafter Bar-Cohen) in view of Stanfield et al. (WO 2016/018434, hereinafter Stanfield) as applied to claims 1 and 3-8 above, and further in view Kim (US 2007/0233252).
Concerning claim 9, the combination of the Bar-Cohen and Stanfield references as discussed above teaches the system according to claim 7, but does not specifically teach an insertion stop tethered to the proximal end of the shaft, the insertion stop being configured to be alternately fitted around and removed from a proximal portion of the elongate flexible wire so that, when the stop is fitted around the proximal portion, the stop prevents the wire from sliding distally within the lumens, and, when the stop is removed, the wire is free to slide distally within the lumens.
However, the Kim reference teaches an apparatus for forming a passageway through tissue in a body of a patient (Figure 25L), the apparatus comprising: an elongate shaft (Figure 16A; 210), a dilator mounted to the distal end of the elongate shaft (Figure 16A; 220), and an elongate wire slideably engaged within the lumens of the shaft and dilator (Figure 15C; 250), the wire including a piercing distal tip (Figure 15C; 256), wherein the device further includes an insertion stop tethered to the proximal end of the shaft (Figure 15C; 254), the insertion stop being configured to be alternately fitted around and removed from a proximal portion of the elongate flexible wire so that, when the stop is fitted around the proximal portion, the stop prevents the wire from sliding distally within the lumens of the shaft and dilator, and, when the stop is removed, the wire is free to slide distally within the lumens ([¶ 0070-0071]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Bar-Cohen and Stanfield combination include the insertion stop of the Kim reference to prevent over insertion of the elongate wire into the dilator (Kim; [¶ 0070]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Griswold et al. reference (US 2013/0253344) teaches a system for delivering a medical device having hermetically sealed housing and having an electrode mounted therein including a introducer sheath and a dilator; the Bruszewski reference (US 2008/0234717) teaches a dilator having a threaded tip; and the Jacobson reference (US 2007/0088418) teaches a system for delivering a leadless pacemaker including the steps of inserting a guidewire, a introducer, and a dilator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        9/2/2022